Case 2:19-cv-02956-GW-FFM Document 53 Filed 11/26/19 Page 1 of 2 Page ID #:906



   1

   2

   3

   4

   5

   6

   7

   8                           UNITED STATES DISTRICT COURT
   9          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  10

  11 JUSTINE TANJAYA,                          Case No. CV 19-2956-GW-FFMx
  12              Plaintiff,                   ORDER REGARDING
                                               DEFENDANT THE REGENTS OF
  13        vs.                                THE UNIVERSITY OF
                                               CALIFORNIA’S APPLICATION
  14 THE REGENTS OF THE                        FOR LEAVE TO FILE UNDER
       UNIVERSITY OF CALIFORNIA; et            SEAL
  15 al.,
                                               Judge: Hon. George H. Wu
  16              Defendants.                  Courtroom: 9D
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                              -1-
        [PROPOSED] ORDER REGARDING DEFENDANT’S APPLICATION FOR LEAVE TO FILE UNDER SEAL
Case 2:19-cv-02956-GW-FFM Document 53 Filed 11/26/19 Page 2 of 2 Page ID #:907



   1         Upon consideration of Defendant The Regents of the University of
   2 California’s Application for Leave to File Under Seal and the supporting

   3 Declaration of Usha C. Vance,

   4         IT IS HEREBY ORDERED THAT Defendant’s Application for Leave to File
   5 Under Seal is GRANTED. Exhibits A through A14 to the Notice of Exhibits in

   6 Support of Motion to Dismiss Second Amended Complaint should be filed under

   7 seal.

   8

   9

  10 DATED: November 26, 2019

  11

  12

  13
                                              HON. GEORGE H. WU,
  14                                          United States District Judge
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                              -2-
        [PROPOSED] ORDER REGARDING DEFENDANT’S APPLICATION FOR LEAVE TO FILE UNDER SEAL
